Citation Nr: 1631885	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  07-06 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for compensation under 38 U.S.C.A. § 1151 for a nerve puncture injury with residual left sciatic radiculopathy from December 9, 2005 to June 10, 2014, and in excess of 40 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel
INTRODUCTION

The Veteran, who is the appellant, had active service from April 1951 to May 1953.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In May 2007, the Veteran testified before a Decision Review Officer (DRO) at a local RO hearing.  A transcript of the hearing is of record. 

In August 2010, the Board denied an initial disability rating in excess of 10 percent for compensation under 38 U.S.C.A. § 1151 for a nerve puncture injury, left sciatic radiculopathy, claimed as left buttock pain radiating to the lower extremity.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2012 Memorandum Decision, the Court vacated the August 2010 decision denying an initial rating in excess of 10 percent for left sciatic radiculopathy and remanded the matter to the Board, on the basis that the Board did not discuss symptoms of decreased muscle strength and diminished muscle tone when determining that no more than a 10 percent rating was warranted.

In October 2012, the Board remanded the issue on appeal for updated VA treatment records and a VA examination to ascertain the current symptoms and functional impairment associated with the left sciatic radiculopathy, and subsequent readjudication of the appeal.  Pursuant to the Board's remand directives, updated VA treatment records dated from March 2007 to January 2016 were obtained, and adequate VA examination was performed in June 2014.  In February 2016, the issue on appeal was readjudicated.  In consideration thereof, the Board finds that there has been compliance with the Board's prior remand directives.  Stegall v. West, 
11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In a February 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted a higher initial rating of 40 percent for the nerve puncture injury with residual left sciatic radiculopathy effective from June 10, 2014.  The AOJ also granted service connection for a low back disability with a 40 percent rating effective from June 10, 2014.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From December 9, 2005 to June 10, 2014, the left sciatic radiculopathy was manifested by neuralgia with progressive worsening of frequent left gluteal and leg pain, decreased sensation in the left foot and toes with no other sensory deficit, somewhat diminished knee and ankle reflexes, and decreased muscle strength in the left lower extremity with some diminished muscle tone in the left calf and no muscle atrophy.

2.  From June 10, 2014, forward, the left sciatic radiculopathy was manifested by decreased left hip, ankle, and great toe strength (i.e., 4/5) with no muscle atrophy and normal left knee strength, normal left knee and ankle reflexes, decreased sensation in the left upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes, and moderate intermittent pain, paresthesias/dysesthesias, and numbness.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 20 percent, and no higher, for left sciatic radiculopathy are met from December 9, 2005 to June 10, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.124a, Diagnostic Code (DC) 8520 (2016).

2.  The criteria for an initial rating in excess of 40 percent for left lower extremity radiculopathy are not met or approximated from June 10, 2014, forward.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.124a, DC 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In this case, the Veteran is challenging the initial disability ratings (i.e., the staged rating) assigned following the grant of compensation benefits under 38 U.S.C.A. 
§ 1151 for a nerve puncture injury with residual left sciatic radiculopathy.  When a veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA medical treatment, such as the case here, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for compensation under 38 U.S.C.A. § 1151, is needed under the VCAA.

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA examinations in July 2006 and June 2014.  The VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners considered an accurate history of the left sciatic radiculopathy as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed a thorough examination; therefore, the VA examiners had adequate facts and data regarding the history and condition of the left sciatic radiculopathy at the examinations.  There is neither allegation nor indication of a material change in condition since the June 2014 VA examination.  For these reasons, the Board finds that the collective VA examination reports are adequate for rating purposes, and there is no need for further examination.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).


Initial Rating Analysis for Left Sciatic Radiculopathy

The left sciatic radiculopathy is rated at 10 percent from December 9, 2005 to June 10, 2014, and rated at 40 percent thereafter, under the criteria found at 
38 C.F.R. § 4.124a, DC 8520 for paralysis of the sciatic nerve.  DCs 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, 40, and 60 percent are warranted, respectively, for mild, moderate, moderately severe, and severe incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve.  38 C.F.R. 
§ 4.124a.  

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. 
§ 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, such use is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Neuralgia, usually characterized by a dull and intermittent pain, is to be rated, at most, as moderate incomplete paralysis.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain (at times excruciating), is to be rated, at maximum, as severe incomplete paralysis.  38 C.F.R. § 4.123 (2016).  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.124 (2016).	

From December 9, 2005 to June 10, 2014

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the disability picture associated with left sciatic radiculopathy approximated moderate neuralgia or incomplete paralysis of the sciatic nerve so that the criteria for a rating of 20 percent under DC 8520 are met from December 9, 2005 to June 10, 2014.  Throughout this portion of the rating period, the left sciatic radiculopathy was manifested by neuralgia with progressive worsening of frequent left gluteal and leg pain, decreased sensation in the left foot and toes with no other sensory deficit, somewhat diminished knee and ankle reflexes (i.e., 1+), and decreased (i.e., 4/5) muscle strength in the left lower extremity with some diminished muscle tone in the left calf and no muscle atrophy.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that the disability picture associated with left sciatic radiculopathy approximates moderate incomplete paralysis of the sciatic nerve so that the criteria for a 20 percent rating under DC 8520 are met for the portion of the rating period from December 9, 2005 to June 10, 2014.   

A rating in excess of 20 percent under DC 8520 is not warranted for the portion of the rating period from December 9, 2005 to June 10, 2014.  During the period, the left sciatic radiculopathy was manifested by neuralgia, and 38 C.F.R. § 4.124 provides that neuralgia is to be rated, at maximum, as moderate incomplete paralysis.  Also, the overall disability picture associated with left sciatic radiculopathy is of significantly less severity than the most severe form of neuritis (i.e., characterized by loss of reflexes, muscle atrophy, sensory disturbance, and constant pain), and neuritis is to be rated, at maximum, as severe incomplete paralysis, which provides further support for finding that left sciatic radiculopathy is no more than moderate in degree.  38 C.F.R. § 38 C.F.R. § 4.123.  In this regard, the Board notes that the left sciatic radiculopathy was manifested by somewhat diminished left knee and ankle reflexes; however, there was no total loss (or complete absence) of reflexes for the left knee or left ankle demonstrated.  Although there was some decreased muscle strength (4/5) in the left lower extremity muscles with diminished muscle tone in the left calf muscle during the rating period, no complete muscle atrophy was shown, muscle strength in the left hip was normal at the July 2006 VA examination., and other left lower extremity muscles were shown to be normal at various times during the rating period.  See, e.g., March 2006 VA consultation note (showing normal (5/5) muscle strength for left plantar flexion, quadriceps, hamstrings, and iliopsoas).  The left sciatic radiculopathy was manifested by decreased sensation in the foot and toes; however, there was no complete absence of sensation in the left lower extremity, and no sensory deficits were demonstrated on light touch testing performed at the July 2006 VA examination.  See also April 2006 VA primary care note (noting neurological examination showing no gross sensory deficit).  For these reasons, the Board finds that the overall disability picture associated with the left sciatic radiculopathy more closely approximates neuritis, neuralgia, or incomplete paralysis of the sciatic nerve that is no more than moderate in degree, which is consistent with a 20 percent rating; therefore, the criteria for a rating in excess of 20 percent for left sciatic radiculopathy under DC 8520, 8620, or 8720 have not been met for any portion of the rating period from December 9, 2005 to June 10, 2014.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7.  

From June 10, 2014, forward

The Board next finds that the weight of the evidence is against finding that the criteria for a rating in excess of 40 percent under DC 8520 for the left sciatic radiculopathy were met or approximated for any portion of the rating period from June 10, 2014, forward.  Throughout the portion of the rating period from June 10, 2014, forward, the left sciatic radiculopathy was manifested by decreased left hip, ankle, and great toe strength (i.e., 4/5) with no muscle atrophy and normal left knee strength, normal left knee and ankle reflexes, decreased sensation in the left upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes, and moderate intermittent pain, paresthesias/dysesthesias, and numbness.  See, e.g., June 2014 VA examination report.  This disability picture is consistent with the 40 percent schedular rating criteria under DC 8520 for moderately severe incomplete paralysis of the sciatic nerve.

Although the June 2014 VA examiner described the severity of left sciatic radiculopathy as "severe," the Board finds that the overall disability picture for left sciatic radiculopathy more closely approximates moderately severe incomplete paralysis of the sciatic nerve for this portion of the rating period, rather than severe incomplete paralysis.  As stated above, neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain (at times excruciating), is to be rated, at maximum, as severe incomplete paralysis.  In this case, while there is evidence of sensory disturbance, the left lower extremity pain was intermittent (not constant), knee and ankle reflexes were normal, and there was only decreased (not absent) muscle strength with no muscle atrophy in the left lower extremity.  In consideration of the foregoing, the Board finds that the left sciatic radiculopathy does not more closely approximate severe neuritis, neuralgia, or incomplete paralysis of the sciatic nerve so that a rating in excess of 40 percent is warranted from June 10, 2014, forward.  Rather, the evidence shows that the left sciatic radiculopathy symptoms more closely approximate moderately severe neuritis, neuralgia, or incomplete paralysis of the sciatic nerve; therefore, the criteria for a rating in excess of 40 percent for left sciatic radiculopathy under DC 8520, 8620, or 8720 have not been met for any portion of the rating period from June 10, 2014.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Referral Analysis

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If the rating criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the 20 percent schedular rating for the left sciatic radiculopathy from December 9, 2005 to June 10, 2014, and the 40 percent rating thereafter under DC 8520.  From December 9, 2005 to June 10, 2014, the left sciatic radiculopathy was manifested by neuralgia with progressive worsening of frequent left gluteal and leg pain, decreased sensation in the left foot and toes with no other sensory deficit, somewhat diminished knee and ankle reflexes, and decreased muscle strength in the left lower extremity with some diminished muscle tone in the left calf and no muscle atrophy.  From June 10, 2014, forward, the left sciatic radiculopathy was manifested by decreased left hip, ankle, and great toe strength (i.e., 4/5) with no muscle atrophy and normal left knee strength, normal left knee and ankle reflexes, decreased sensation in the left upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes; and moderate intermittent pain, paresthesias/dysesthesias, and numbness.  The schedular rating criteria, including DCs 8520, 8620, 8720, provide for disability ratings based on the overall severity of neuritis, neuralgia, or incomplete paralysis in the sciatic nerve, respectively, without limitation of the symptoms or functional impairment that may be considered.  The reported impairment of difficulty driving, ambulating, walking long distances, and performing certain household chores such as sweeping and mopping due to left sciatic radiculopathy symptoms are part of, or similar to, symptoms and overall severity of incomplete paralysis of the sciatic nerve under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. § 3.321(b)(1). 


ORDER

An initial rating of 20 percent, and no higher, for a nerve puncture injury with residual left sciatic radiculopathy from December 9, 2005 to June 10, 2014 is granted; an initial rating in excess of 40 percent thereafter is denied.  


REMAND

TDIU

The issue of entitlement to a TDIU has been raised during the course of the appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal).  Specifically, in July 2016, the Veteran alleged that he had not worked since 2005 and was rendered unemployable due to the service-connected low back disability and nerve puncture injury with residual left sciatic radiculopathy.  See July 2016 VA Form 21-8940.  The Veteran has not yet been provided with notice of the evidence needed to substantiate a TDIU.  For this reason, a remand for issuance of proper notice for a TDIU is warranted.     

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following actions:

1.  Provide the Veteran with proper VCAA notice for a TDIU.

2.  Thereafter, readjudicate the issue of entitlement to a TDIU.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


